7/10/2020 Mail - Barbara Andersen - Outlook

Case 1:20-cv-00553-JFR Document 10-2 Filed 07/10/20 Page 1 of 1

Re: Solve

g

A oy r

Barbara Andersen <bandersen@andersen-law.com>
Fri 7/10/2020 7:05 AM 0)
To: Terry Scanter <terryscanter@gmail.com>

Your e-mail will be attached to my pleading that is due today. Whose Fennatic video did you watch to prompt you to send what was obviously
intended as harassment?

If you wish to call me and not hide under fake e-mail accounts, my number is 708-805-1123
Take care if you do not wish to call.

From: Terry Scanter <terryscanter@gmail.com>

Sent: Thursday, July 9, 2020 1:36 PM

To: Barbara Andersen <bandersen@andersen-law.com>
Subject: Solve

You're a complete FOOL. Your solve is SHIT and you're BATSHIT CRAZY! Fuck you for attacking Forrest Fenn with this absolutely
baseless horseshit you no talent ASS CLOWN!

If your solve was in New Mexico you were fucking clueless. You have absolutely nothing coming to you fucking HALFWIT CUNT!

https://outlook .office.com/mail/inbox/id/AAQKADAOMGE3ZjRILTIOZTctNDEw Yi04OW Y 4LTEIMDZjZDY 3NDQXOAAQAM63B DODsihLifXhuk 9omeg%3D
